Title: From George Washington to Jonathan Trumbull, Sr., 24 July 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
New York July 24th 1776

I was honored yesterday with your favor of the 17th instant and return you my thanks for your kind attention to and compliance with my request for the Row Galleys. They are not yet arrived that I know of.
I wrote to Congress by the return Express that brought your’s, respecting Colo. Ward’s Regiment, and as the Post comes in every day, it is probable I shall soon have their answer. The result I will transmit you by the first opportunity, and would recommend

that the Regiment be put under marching orders, that they may proceed, without loss of time, whatever way Congress shall direct.
The orders you have given to your armed cruisers for stopping provision vessels appear to me extremely necessary. I have mentioned the matter to Congress and shall warmly recommend the same to the consideration of the Convention of this State. If it should be attended with inconvenience to individuals, yet necessity and public utility ought to be first considered and outweigh every thing else—But it cannot. There is nothing but what they can readily dispose of for the use of the Army and for ready cash, so that every ground of objection must be nugatory. I am Sir with very great respect Your most obedient Servant

G. Washington

